79 Wash. 2d 431 (1971)
486 P.2d 1071
H.O. MEYER DRILLING CO., INC., Respondent,
v.
ALTON V. PHILLIPS CO., INC., et al., Petitioners.
No. 41610.
The Supreme Court of Washington, En Banc.
July 1, 1971.
Lycette, Diamond & Sylvester and John N. Sylvester, for petitioners.
Johnson, Jonson & Inslee, James C. Hanken, Carl A. Jonson, and Gerald G. Day, for respondent.
PER CURIAM:
In this cause we granted a petition to review the decision of the Court of Appeals, as reported in 2 Wash. App. 600, 468 P.2d 1008 (1970).
Our decision in Murphy v. Campbell Inv. Co., 79 Wash. 2d 417, 486 P.2d 1080 (1971), contemporaneously filed, involves and affirmatively resolves the basic question presented in this action, i.e., whether a contractor's substantial compliance with the registration requirements of RCW 18.27 (the contractors registration act) satisfies the policy of that statute. The essential facts in the instant case, as well as the determination of the Court of Appeals, are in accord with the Murphy case. Disposition of this cause is, therefore, controlled by Murphy.
The decision of the Court of Appeals is affirmed.
STAFFORD, J. (dissenting)
The reasons for my dissent have been set forth at length in Murphy v. Campbell Inv. *432 Co., 79 Wash. 2d 417, 486 P.2d 1080 (1971). Nothing will be gained by repeating them in the instant case.
ROSELLINI, J., concurs with STAFFORD, J.